                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                               Civil No. 5:17 CV 215-DSC

JEFFREY A. GRAYCE,                   )
                                     )
                      Plaintiff,     )
                                     )
              v.                     )                       CONSENT ORDER
                                     )
NANCY BERRYHILL,                     )
Acting Commissioner of Social        )
Security,                            )
                                     )
                      Defendant.     )


       This action coming before the Court for entry of a Consent Order proposed by the parties;

and it appearing that the parties have agreed that the Commissioner of Social Security shall pay

the sum of $5,018.00 in full and final settlement of all claims arising under the Equal Access to

Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security shall pay to Plaintiff

the sum of $5,018.00 in full satisfaction of any and all claims arising under EAJA, payable to

Plaintiff and sent to Plaintiff’s counsel, Chad F. Brown, 150 Charlois Boulevard, Suite 390,

Winston- Salem, North Carolina 27103, and upon the payment of such sum this case is dismissed

with prejudice.

       SO ORDERED.
                                   Signed: October 3, 2018
